        Case 2:11-cv-02405-CJB-KWR Document 621 Filed 06/18/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

      WASTE MANAGEMENT OF                                        CIVIL ACTION
      LOUISIANA, LLC

      VERSUS                                                     NO: 11-2405

      RIVER BIRCH, INC., ET AL.                                  SECTION: “J”(4)

                                        ORDER
                         [As to the Deposition of David Steiner]

          Having reviewed the parties’ objections (Rec. Docs. 604, 606) and responses

(Rec. Doc. 605, 606) regarding the deposition designations for David Steiner (Rec.

Doc. 599-5), the Court rules as follows.

I.        Defendants’ Objections

          IT IS ORDERED that Defendants’ objections to the following page/line

designations are SUSTAINED:

                                Page:Line1
                                49:9-17
                                90:25 to 92:5
                                92:6 to 94:6
                                104:25 to 108:3
                                108:4-14


          IT IS FURTHER ORDERED that Defendants’ objections other than those

listed above are OVERRULED.




1   Page numbers reference the transcript’s page numbers, not the CM/ECF stamp.
        Case 2:11-cv-02405-CJB-KWR Document 621 Filed 06/18/21 Page 2 of 2




II.       Plaintiff’s Objections

          IT IS ORDERED that Plaintiff’s objections to the following page/line

designations are SUSTAINED:

                                Page:Line2
                                17:10, 13-24
                                18:10-19
                                18:24 to 19:6
                                23:12-16, 18-20
                                27:11-12, 27:17 to 29:3
                                29:4-7, 11-21
                                78:7 to 80:7


          IT IS FURTHER ORDERED that Plaintiff’s objections other than those listed

above are OVERRULED.

III.      Other Rulings

          The parties are to have the video deposition edited in accordance with the

Court’s rulings so that the objected-to designations that have been sustained are

deleted, and there is no dead space in either the video or audio presentation to the

jury.

          New Orleans, Louisiana, this 18th day of June, 2021.



                                                     ___________________________________
                                                         United States District Judge




2   Page numbers reference the transcript’s page numbers, not the CM/ECF stamp.

                                                 2
